       Case: 3:21-cv-00536-DAC Doc #: 13 Filed: 09/10/21 1 of 4. PageID #: 71




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 KIMBERLY WELCH,                                  CASE NO. 3:21-CV-00536-DAC

                  Plaintiff,                      MAGISTRATE JUDGE DARRELL A. CLAY

 vs.                                              MEMORANDUM OPINION AND ORDER

 OFFICER JEREMIE BARCLAY, et al.,

                  Defendants.


                                         INTRODUCTION
       On March 8, 2021, Plaintiff Kimberly Welch (“Ms. Welch”) filed a Complaint against
Officer Jeremie Barclay, the Toledo Police Department, and the City of Toledo (“Defendants”),
alleging that Officer Barclay filed a criminal charge—violation of Toledo Municipal Code § 537.16,
the “Safe School Ordinance”—against Ms. Welch for a discriminatory purpose. (ECF #1). Ms.
Welch further alleges that Officer Barclay had no probable cause to do so, that his actions were
part of a custom or policy of Toledo Police Department and the City of Toledo, and that the Safe
School Ordinance is unconstitutional on its face. (Id.). She seeks to recover money damages under
42 U.S.C. § 1983, along with declaratory and injunctive relief. (Id.). Defendants answered the
Complaint on June 23, 2021, denying liability. (ECF #4).
       The district court has federal question jurisdiction under 28 U.S.C. § 1331. On July 27,
2021, pursuant to 28 U.S.C. § 636(c), the parties consented to the jurisdiction of the United
States Magistrate Judge and the case was assigned to me. (ECF #6 and non-document entry dated
July 28, 2021).
       On August 20, 2021, Defendants filed a motion to join the Washington Local School
District (“WLSD”) as a required party pursuant to Federal Rule of Civil Procedure 19. (ECF #10).
Plaintiff opposed the motion (ECF #11), and Defendants filed a Reply Brief in support of their
request (ECF #12).

                                                 1
       Case: 3:21-cv-00536-DAC Doc #: 13 Filed: 09/10/21 2 of 4. PageID #: 72




        The motion now having been fully briefed, for the reasons set forth below, I DENY
Defendants’ motion.
                                          LAW AND ANALYSIS
        In pertinent part, Rule 19 of the Federal Rules of Civil Procedure 19 states as follows:
        (a)     Persons Required to Be Joined if Feasible.
                (1)    Required Party. A person who is subject to service of process and
                       whose joinder will not deprive the court of subject-matter jurisdiction
                       must be joined as a party if:
                       (A)    in that person’s absence, the court cannot accord complete
                              relief among existing parties; or
                       (B)    that person claims an interest relating to the subject of the
                              action and is so situated that disposing of the action in the
                              person’s absence may:
                              (i)     as a practical matter impair or impede the person’s
                                      ability to protect the interest; or
                              (ii)    leave an existing party subject to a substantial risk of
                                      incurring double, multiple, or otherwise inconsistent
                                      obligations because of the interest.

Fed. R. Civ. P. 19(a). Rule 19(a)(1) thus establishes three categories of required parties:
        (1)     persons needed to accord complete relief to the existing parties;

        (2)     persons whose interests will be practically impaired or impeded if not joined;
                and

        (3)     persons who are needed to make sure that the existing parties are not exposed
                to multiple or inconsistent obligations.

Id. An entity is a required party and must be joined (if feasible) if it falls within any one of these
categories.
                Merely because another entity is allegedly involved in an incident does not establish
that entity constitutes a required party in litigation arising from the incident. The Supreme Court
has specifically noted “it [is] error to label joint tortfeasors as indispensable parties under Rule
19(b) . . . .” Temple v. Synthes Corp., Ltd., 498 U.S. 5, 7 (1990).1 Thus, for example, in Laethem



        1
               In 2007, the former term “indispensable party” under Rule 19 was replaced with
the current term “required party.” See Hernandez v. Chevron U.S.A., Inc., 347 F. Supp. 3d 921, 961
(D.N.M. 2018).
                                                    2
       Case: 3:21-cv-00536-DAC Doc #: 13 Filed: 09/10/21 3 of 4. PageID #: 73




Equip. Co. v. Deere & Co., the Sixth Circuit affirmed a district court’s denial of a motion to join a
putatively co-liable defendant, stating: “In a suit against one joint tortfeasor, a judgment for
monetary relief can be completely satisfied without the presence of any other defendant.” 485 Fed.
Appx. 39, 44 (6th Cir. 2012); see also Doherty v. Danmad Prods., Inc., No. 2:21-cv-02263, 2021 WL
3124958, at *2 (July 23, 2021) (noting that “[u]nder Rule 19(a), a tortfeasor with joint and several
liability is merely a permissive party to an action against another with like liability.”); Camps v. Gore
Cap., LLC, No. 3:17-CV-1039, 2019 WL 2763902, at *10 (M.D. Tenn. July 2, 2019) (“Because of
joint-and-several liability, joint tortfeasors and co-conspirators are not indispensable parties under
the Federal Rules of Civil Procedure.”), citing Law v. American Capital Strategies, Ltd., Civil No.
3:05-0836, 2007 WL 221671, at *18 (M.D. Tenn. Jan. 26, 2007).
        Here, Defendants assert WLSD is a required party because Defendants would not have
been sued but for WLSD calling the police when Ms. Welch allegedly caused a disturbance at the
school. (ECF #10, at PageID 60). Defendants have provided limited support for their assertion
that WLSD falls within any of the three classifications of a required party, pointing generally to the
text of Rule 19 and citing allegations from the Complaint. The most specific averment they make
for joining WLSD is that “Defendant City of Toledo Police Officer Jeremie Barclay would not
have appeared at Jefferson Junior High School but for an official from that school, which is part of
the Washington Local School District, calling the Toledo Police.” (Id.). In their Reply Brief,
Defendants further aver: “Officer Barclay and his employer have the right to bring into this action
those individuals present at the school to describe what actually happened and to see indeed if, it
was really the fault of the school the Officer was there in the first place” and to obtain “their input
as to how to keep the school safe and functioning without the presence of police officers enforcing
the very ordinances Plaintiff thinks are unconstitutional.” (ECF #12, at PageID 66-67).
        According to Ms. Welch, Defendants’ argument rests on the premise that the decision to
call the police to a scene potentially makes the caller liable for the officer’s subsequent actions. (See
ECF #11, at PageID 62). Defendants may have the right to pursue this contention, but the
allegation that Officer Barclay would not have been present but for WLSD’s or its agent’s actions
is, in my view, insufficient to compel WLSD’s joinder as a required defendant under Rule 19.
Defendants have not provided a sufficient legal or factual basis to conclude that WLSD’s absence
as a party would prevent me from according complete relief from among the existing parties, that
                                                    3
      Case: 3:21-cv-00536-DAC Doc #: 13 Filed: 09/10/21 4 of 4. PageID #: 74




WLSD’s interests will be practically impaired or impeded if not joined, or that WLSD’s presence
will ensure that the existing parties are not exposed to multiple or inconsistent obligations.
Defendants’ proffered explanations suggest they may need discovery from WLSD, but that can be
accomplished via the usual third-party discovery mechanisms even if WLSD is not joined as a
defendant.
                                            CONCLUSION
       For the foregoing reasons, I hereby DENY Defendants’ motion to join the Washington
Local School District as a required defendant. This is not to say that WLSD may never be joined
in this action, but in my judgment, Fed. R. Civ. P. 19 is not the proper mechanism for doing so.
As noted in Mayer Paving & Asphalt Co. v. Gen. Dynamics Corp., 486 F.2d 763, 772 (7th Cir. 1973),
“Disregarding form for substance, the court could have treated the motion as a motion under Rule
14(a), Fed.R.Civ.P., to implead Material Service Corporation as a third-party defendant. Had
counsel for defendant in terms chosen this possibly preferable course the entire matter would have
been considerably simplified.” (See ECF #12 at PageID 66).
       IT IS SO ORDERED.
       Dated: September 10, 2021




                                               DARRELL A. CLAY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  4
